DETAILED ACTION
The following FINAL Office Action is in response to Applicant communication dated 01/28/2022. 

Status of Claims
Applicant’s amendment amended claims 1, 5, 6, 9, 12-14, and 18-20, cancelled claims 2-4 and 15-17, and added new claims 21-27. Claims 1, 5-10, 12-14, and 18-27 are currently pending and have been rejected as follows.

Response to Amendment
	Applicant’s replacement drawings are accepted and the objection(s) withdrawn. 
	The 35 U.S.C. 112(a) rejection of claims 1-20 is withdrawn in view of the amendments to the claims. 
	The 35 U.S.C. 101 rejection of claims 1, 5-10, 12-14, and 18-20 is maintained.  
	The 35 U.S.C. 103 rejection(s) of claims 1, 5-10, 12-14, and 18-20 in the previous office action are withdrawn in view of the amendments to the claims, however the claims are newly rejected under 103 as necessitated by amendment. Applicant’s arguments are moot/unpersuasive in view of the new grounds of rejection herein. 
 
Response to 35 U.S.C. 101 Arguments
Applicant argues that like the claims at issue in Enfish the claims in the instant case are directed to improvements in computer functionality and computer capabilities, specifically “The features of amended independent claim 1 address the technical problem of maintaining data privacy, such as with any private information that is provided by a recipient in a reply message.” (Remarks P. 10-11). This argument is unpersuasive. The claims are directed to a business solution to a business problem of identifying and notifying potentially affected individuals of determined rule changes, not an improvement in computer functionality. Instead the additional elements, e.g. the “auto-population” of the “blind carbon copy address field” of an email in response to user selection of a generic GUI element (as emphasized by applicant), merely amount to the use of existing general purpose computer e-mail functionality, i.e. creating emails through user interaction with a general purpose computer interface and sending e-mails to multiple addressees according to a populated BCC field1, as a tool to apply the abstract idea in a technological environment (MPEP 2106.05(f) & (h)) and thus does not amount to an improvement in email functionality itself or the functioning of the computer or computer technology.
For at least these reasons, the 35 U.S.C. 101 rejection is maintained. See rejection for further detail. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-10, 12-14, and 18-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, system, and computer-readable medium for determining a rule change and notifying potentially affected people. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1 and 5-13), “system” (claims 14, 18, 19), and “non-transitory machine-readable storage medium” (claims 20-27).
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 14, and 20:
determining that a change to a rule … has occurred; 
identifying… a subset of people who are potentially affected by the change to the rule, the subset of people 41being identified from a group of people larger in quantity than the subset of people;
 [providing] a notification to … a user, the notification indicating that the change to the rule potentially affects the subset of people.
Dependent claims 5-13, 18-19, and 21-27 recite the same or similar abstract idea(s) as independent claims and further recite steps that are additionally part of the abstract idea including:
wherein the notification comprises a recommendation to contact the identified subset of people. (claims 5, 18, 21)
for each person in the identified subset of people, generating… a corresponding … message that corresponds to the notification, the …message comprising a prompting to reply to the …message; (claims 6, 19, 22)
Tracking…which people in the identified subset of people have replied to the …message and which people in the identified subset of people have not replied to the … message; (claims 8 and 24)
[provide] an indication of which people in the identified subset of people have replied to the … message and which people in the identified subset of people have not replied to the … message based on the tracking.  (claims 8
 and 24)
Wherein the …message comprises a prompting to reply to the …message. (claims 10 and 26)
Predicting…another impact of the change to the rule on an entity with which the identified subset of people are associated based on the user input, the user input indicating at least one parameter for the prediction of the impact; (claim 13) 
[providing] an indication of the predicted impact of the change to the rule to …the user. (claim 13)
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claims are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the management of notifying affected people based on determined a rule change(s) is a management of human activity including at least managing interactions between people and/or commercial or legal interactions including managing legal obligations and/or business relations of an organization and/or the entities within an organization (e.g Spec: 38-41 describing : “It is therefore crucial to understand the effect of a legal change on the organization, such as the effect on human resource processes, budget, and employees, as well as the strain that the legal change may have on electronic resources of the organization”);
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the limitations identified above are data observations, evaluations, judgements and/or opinions capable of being performed mentally and/or using pen and paper, e.g. including at least “determining”, “identifying”, “predicting”, etc.
Step 2A – Prong 2: Claims 1, 5-10, 12-14, and 18-27 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A computer-implemented method comprising:” (claims 1, 5-13), “by at least one hardware processor” (claims 1, 5-13), “A system comprising: at least one hardware processor; and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising:” (claims 14, 18, 19), “A non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations comprising:” (claim 20-27), “determining that a change to a rule stored in a database has occurred” (claims 1, 14, and 20), however the aforementioned elements fail to integrate the abstract idea into a practical application because they merely amount to generic computer components (e.g. Spec: 36, 77-80, and Fig. 3) used to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)); 
“causing, by the at least one hardware processor, a notification to be displayed on the computing device of the user, the notification indicating that the change to the rule potentially affects the subset of people.” (claims 1, 14, and 20), “for each person in the identified subset of people, transmitting, by the at least one hardware processor, the corresponding electronic message to a corresponding electronic destination associated with the person.” (claims 6, 19, 22), “receiving, by the at least one hardware processor, user input from the computing device of the user” (claim 13), “causing, by the at least one hardware processor, an indication of the predicted impact of the change to the rule to be displayed on the computing device of the user.” (claim 13), however the aforementioned elements directed to displaying electronic notifications/messages by transmitting the notification/messages to user computing devices are found to be merely part of insignificant extra-solution activity, e.g. post-solution data output, (MPEP 2106.05(g)) and/or merely utilizes a general purpose computer as a tool to “apply” the abstract idea in a technological environment by “displaying” the notifications/messages (MPEP 2106.05(f)) and thus fails to integrate the recited abstract idea into a practical application;
“wherein the corresponding electronic destination comprises an e-mail address or a phone number.” (claim 7, 23), “the electronic message” (claims 8, 10, 14, and 26), however the aforementioned elements merely utilizes a general purpose computer as tool to “apply” the abstract idea and/or is merely an attempt to limit the abstract idea to a particular technological environment/field of use of “electronic” messages (MPEP 2106.05(h)) and therefore fails to integrate the abstract idea into a practical application;
“the notification comprising a selectable user interface element configured to, based on its selection by the user, cause a message creation element to be displayed on the computing device of the user, the message creation element being configured to receive user-entered text to include in an electronic message and comprising a blind carbon copy address field that is auto-populated with an electronic destination of at least one person in the identified subset of people.” (claims 1, 14, and 20), “wherein the notification comprises a selectable user interface element configured to automatically transmit a corresponding electronic message to each person in the identified subset of people via a corresponding electronic destination of the person in response to selection of the selectable user interface element by the user.” (claim 9, 25), “wherein the message creation element also comprises a body field that is auto-populated with a prompting to reply to the electronic message” (claim 12 and 27), however the aforementioned element(s) merely describe the high-level computer interface element(s) used to apply the abstract idea, of creating messages to notify affected people, on a general purpose computer (MPEP 2106.05(f)) and/or the use of “selectable user interface element(s)” and “message creation element(s)” to receive user input and “auto-populate” the message with an “electronic destination”, e.g. corresponding email address, and “prompting to reply”, e.g. message textual content asking for a user response, is merely an attempt at limiting the abstract idea of generating and sending notifications to affected people to a particular field of use/technological environment of notifying people using electronic messages (MPEP 2106.05(h)) created “automatically” merely using a general purpose computer as a tool, furthermore the use of an interface element configured to “automatically transmit” the message to the “electronic destination” of the person further merely amounts to insignificant extra-solution activity, i.e. post-solution data output, (MPEP 2106.05(g)), for at least these reasons the aforementioned elements fail to integrate the recited abstract idea into a practical application; 
Step 2B: Claims 1, 5-10, 12-14, and 18-27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)), limiting the abstract idea to a particular technological environment/field of use of notifying users using “electronic messages” (MPEP 2106.05(h)), and performs insignificant extra-solution activity, e.g. data gathering or output activity  (claims 1 , 6, 9, 13, 14, 19, 20, 22, 25), (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to determining a rule change and notifying potentially affected people. 
	Claims 1, 5-10, 12-14, and 18-27 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 14, 18, 20, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over:
Lovell et al. US 20200050999 A1 (hereinafter “Lovell”) in view of
Fulgham et al. US 20080027960 A1 (hereinafter “Fulgham”). 
Claim 1,
Lovell teaches: A computer-implemented method comprising: ([0009] Yet other example embodiments of the techniques of this disclosure are computing systems including processing hardware and a non-transitory computer-readable memory. The memory stores instructions that, when executed by the processing hardware, executes any of the methods discussed above.)
determining, by at least one hardware processor, that a change to a rule stored in a database has occurred; ([0035]: An example data record 42 stored in the database 32 describes an event processed by the server system 12. The data record 42 includes fields to indicate the date associated with the event (e.g., the date when a certain legislative change will come into effect and/or the date when information about upcoming change was received), the type of event, the source of information related to the event, the text to be distributed to service providers in connection with the event, attributes of the event which the server system 12 determines based on the source information, etc. ; [0040] The event detection engine 102 also receives semantic rules and domain-specific concepts (e.g., fiscal year in the tax document domain, weigh in the medical record domain), which the semantic rule processor 108 uses to determine whether the text received from the data sources includes certain attributes that trigger event notification. More generally, the natural language processor 110 can provide semantic data to the semantic rule processor 108, which then can execute rules to determine whether the idea expressed by the semantic data and the refining characteristics represent an impactful change that should trigger an alert. As part of its output, the natural language processor 110 can specify dates, amounts of money, locations, etc. The semantic rules can be stored in a database such as the database 34 illustrated in FIG. 1. The semantic rules can be formatted in any suitable manner to specify, for example, that a certain semantic domain concept occurring in the document should cause the event detection engine 102 to assign a certain attribute (e.g., “agricultural regulation”) and refining characteristics to the corresponding event. Thus, a semantic rule can specify that certain semantic data or particular combinations or arrangements of semantic data in a text make it highly probable the text is relevant to companies with income of over $500,000 per year, even if the text does not contain the number $500,000.; [0041] As a more specific example, a federal agency responsible for regulating agricultural production can publish a bulletin on a website specifically designated for this purpose, and the event detection engine 102 can assign certain attributes to the event based on the source of the information. In accordance with additional semantic rules, the event detection engine 102 can assign more specific attributes to the event, such as the type of agricultural activity, whether the new development concerns imports or exports, whether the new development concerns farmers, suppliers, distributors, etc. Further, depending on the implementation or scenario, the semantic rules can specify whether the event detection engine 102 should specifically identify changes to the existing regulation or practices, identify only significant changes to the existing regulations or practices, or trigger on any notifications regarding these regulation or practices.)
identifying, by the at least one hardware processor, a subset of people who are potentially affected by the change to the rule, the subset of people 41being identified from a group of people larger in quantity than the subset of people; and (Lovell: [0008]: The method further includes receiving, from the centralized information provider, an alert for a news event, the alert including (i) a textual component describing the news event and (ii) an indication of clients, selected from among the multiple clients, for which the news event was determined to have a metric of relevance in excess of a certain threshold using the respective client attributes. The method also includes determining, at the computing system, identities of the clients indicated in the received alert; providing a listing of the identified clients via a user interface, including providing a control for selecting or unselecting individual clients for distribution of the alert, and distributing the alert via the communication network to one or more clients selected via the user interface.; [0059] At block 212, a set of clients with metrics exceeding a certain threshold value are identified. The threshold value can be defined in absolute terms (e.g., “5 or more matching attributes”), relative terms (e.g., “60% or more of the event attributes match client's attributes), or in any other suitable manner.; [0076] For additional clarity, FIG. 10 illustrates an example widget 500 which the service operator UI can provide for reviewing received alerts. The widget 550 includes a listing of events received from the centralized information provider, an indication of how many clients of the service provider have been matched to the event based on their attributes, the date on which the events were announced, etc. The example widget 550 allows the service provider to rank the events based on the number of matched clients.; [0048] Based on the overlap between event attributes and client attributes, the relevancy metric generator 120 can determine whether the event is likely to be of interest to the client. In some implementations, the relevancy metric generator 120 can compare the number of matched attributes to the overall number of client attributes and/or the overall number of event attributes. For example, in order for the relevancy metric generator 120 to determine that the event is likely to be of interest to the client, the ratio of matched attributes N to the overall number of attributes available to the client M must exceed a certain threshold number T, according to one embodiment. In some embodiments, the threshold number T is set individually for each event.) 
causing, by the at least one hardware processor, a notification to be displayed on the computing device of a user, the notification indicating that the change to the rule potentially affects the subset of people, (Fig. 3 and [0051]: An alert message including event information and metadata specifying anonymous clients, client profiles, matched attributes, etc. travels “downstream” from the information provider 152 to the service providers 154A and 154B; Fig. 4: “214”; [0008]: The method further includes receiving, from the centralized information provider, an alert for a news event, the alert including (i) a textual component describing the news event and (ii) an indication of clients, selected from among the multiple clients, for which the news event was determined to have a metric of relevance in excess of a certain threshold using the respective client attributes. The method also includes determining, at the computing system, identities of the clients indicated in the received alert; providing a listing of the identified clients via a user interface, including providing a control for selecting or unselecting individual clients for distribution of the alert, and distributing the alert via the communication network to one or more clients selected via the user interface.;  [0076] For additional clarity, FIG. 10 illustrates an example widget 500 which the service operator UI can provide for reviewing received alerts. The widget 550 includes a listing of events received from the centralized information provider, an indication of how many clients of the service provider have been matched to the event based on their attributes, the date on which the events were announced, etc. The example widget 550 allows the service provider to rank the events based on the number of matched clients.; Fig. 10; [0060] At block 214, an alert message that includes a description of the news event as well as indications regarding the proposed distribution of the alert message is transmitted to one or more service providers. The description of the news event in some cases can be automatically generated based on the text received at block 202. In other cases, an operator can manually edit the description via operator UI (e.g., operator UI 106 discussed with reference to FIG. 2). The indications regarding the proposed distribution of the alert message can include anonymized references to clients, which the corresponding service providers can use to determine client identity.) 
the notification comprising a selectable user interface element configured to, based on its selection by the user, cause a message creation element to be displayed on the computing device of the user, the message creation element being configured to receive user-entered text to include in an electronic message…  (Fig. 7, 11; [0008]: The method also includes determining, at the computing system, identities of the clients indicated in the received alert; providing a listing of the identified clients via a user interface, including providing a control for selecting or unselecting individual clients for distribution of the alert, and distributing the alert via the communication network to one or more clients selected via the user interface. ; [0078] Next, FIG. 11 illustrates an example user interface screen 600 which the service provider UI can generate for reviewing event data. For each event, the screen 600 can include an event description, a client profile, a proposed client impact statement and a proposed client letter received from the centralized information provider, etc. The service provider can use the functions accessible via the screen 600 to modify the profiles of clients to which the news alert will be distributed, the text the clients will receive, etc.; [0049] With continued reference to FIG. 2, service providers can invoke the API 124 to identify clients to generate email notifications for individual or multiple clients, in accordance with commands received from the operator UI 106. For example, an operator can edit the text of an alert, and the API 124 additionally can generate a notification template that includes the text and the attributes of clients to which the text can be distributed.; [0044]: The outputs of the client profile engine 104 can include alert details, indicators of target clients, and a notification template for notifying clients.; 13. The method of claim 9, further comprising: receiving a text template for distributing as part of the alert to the one or more clients, and providing an interactive control for editing the text template.; [0028]: The operators also can use the operator UI to link additional information to the events, create and edit suggested client letters, and generate other event content. More generally, the operators can use the operator UI to modify the content, the timing, and the targets of event notification.)
Lovell fails to teach: …the message creation element being configured to receive user-entered text to include in an electronic message and comprising a blind carbon copy address field that is auto-populated with a corresponding electronic destination of each person in the identified subset of people. (bold emphasis added)
Fulgham however, in analogous art of managing electronic distributions, teaches: wherein the notification comprises a selectable user interface element configured to, based on its selection by the user, cause a message creation element to be displayed on the computing device of the user, the message creation element being configured to receive user-entered text to include in an electronic message and comprising a blind carbon copy address field that is auto-populated with a corresponding electronic destination of each person in the identified subset of people. (bold emphasis added) (Fulgham: Fig.4, [0026]: When the user presses the Send E-mail button, the interface module invokes the user's email client by, for example, issuing a "mailto:" command. The command invokes the user's email client, which displays a screen allowing the user to enter a message. The bcc field of the email message is automatically populated with the groups satisfying the selected search criteria. If the email client is Outlook, the client resolves the group names using the groups stored in Active Directory.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Lovell’s system and methods for notifying impacted individuals as described above, to clearly include auto-populating the BCC field with the email address(es) of the individual(s) being notified in view of Fulgham in order to more easily and efficiently create and distribute communications to relevant groups of individuals (e.g. Fulgham: [0002] The present invention relates to systems and methods for efficient communication within a large company or organization.; [0004]: Email provides a simple and efficient method of sending a message to another person or group within a large company or organization. An email list allows a person to send a message to a group of individuals without having to enter each person's name or address into the message's destination field.; [0005]: Therefore, there remains a need for systems and methods that can generate and maintain email lists automatically.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Lovell with the email creation tools of Fulgham in the same field of generating and distributing electronic messages and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lovell describing providing message templates for user editing of suggested text and sending of the messages to identified individuals (Fig. 11; [0044]; [0049]:  For example, an operator can edit the text of an alert, and the API 124 additionally can generate a notification template that includes the text and the attributes of clients to which the text can be distributed.; [0078]: For each event, the screen 600 can include an event description, a client profile, a proposed client impact statement and a proposed client letter received from the centralized information provider, etc. The service provider can use the functions accessible via the screen 600 to modify the profiles of clients to which the news alert will be distributed, the text the clients will receive, etc.; Abstract; [0029]: In some implementations, a news alert includes suggested text for client notification, and the user interface exposed to the service providers includes controls for reviewing and modifying the suggested text.), the results of the combination were predictable (MPEP 2143 A).

Claims 14 and 20 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting “A system comprising: at least one hardware processor; and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising:” (claim 14) and “A non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations comprising:” (claim 20) which is also clearly further taught by Lovell (at least: Fig. 1; [0009] Yet other example embodiments of the techniques of this disclosure are computing systems including processing hardware and a non-transitory computer-readable memory. The memory stores instructions that, when executed by the processing hardware, executes any of the methods discussed above.) describing implementing the described method(s) on a computer system and thus claims 14 and 20 are similarly rejected under 35 U.S.C. 103 as being unpatentable over Lovell in view of Fulgham for the same reasons as described above for representative claim 1. 

Claims 5, 18, and 21, 
Lovell/Fulgham teach all the limitations of parent claim 1, 14, and 20 as described above. 
Lovell further teaches: wherein the notification comprises a recommendation to contact the identified subset of people.  (Lovell: [0007] In various implementations, the method described above also includes one or more of the following acts or steps. Transmitting the client attributes to which the text was determined to correspond, along with the alert message and the indication of a set of clients, to the at least one service provider. Providing, to the at least one service provider, a provider user interface that includes at least one of a first control for transmitting a bulk email based on the alert message to some or all of the clients, and a second control for creating internal tasks related to the alert message for a set of clients and linking the set of clients to the alert message for subsequent tracking.; [0008]: The method further includes receiving, from the centralized information provider, an alert for a news event, the alert including (i) a textual component describing the news event and (ii) an indication of clients, selected from among the multiple clients, for which the news event was determined to have a metric of relevance in excess of a certain threshold using the respective client attributes. The method also includes determining, at the computing system, identities of the clients indicated in the received alert; providing a listing of the identified clients via a user interface, including providing a control for selecting or unselecting individual clients for distribution of the alert, and distributing the alert via the communication network to one or more clients selected via the user interface.;  [0078] Next, FIG. 11 illustrates an example user interface screen 600 which the service provider UI can generate for reviewing event data. For each event, the screen 600 can include an event description, a client profile, a proposed client impact statement and a proposed client letter received from the centralized information provider, etc. The service provider can use the functions accessible via the screen 600 to modify the profiles of clients to which the news alert will be distributed, the text the clients will receive, etc.; Fig. 3 and [0051]: An alert message including event information and metadata specifying anonymous clients, client profiles, matched attributes, etc. travels “downstream” from the information provider 152 to the service providers 154A and 154B; Fig. 4: “214”; [0060] At block 214, an alert message that includes a description of the news event as well as indications regarding the proposed distribution of the alert message is transmitted to one or more service providers. The description of the news event in some cases can be automatically generated based on the text received at block 202. In other cases, an operator can manually edit the description via operator UI (e.g., operator UI 106 discussed with reference to FIG. 2). The indications regarding the proposed distribution of the alert message can include anonymized references to clients, which the corresponding service providers can use to determine client identity.; [0074]: At block 504, a news alert is received from the centralized information provider. The news alert can include a textual component (and, if desired, other media such as images) along with metadata for determining which clients of the service provider are likely to be interested in the news alert. The metadata can include temporary identifiers of clients, supplied as part of the anonymized client data. Additionally or alternatively, the metadata can include a client profile listing multiple attributes of a fictitious client potentially interested in the news alert.)
Claims 9 and 25,
Lovell/Fulgham teaches the all the limitations of parent claims 1 and 20 as described above. 
Lovell further teaches: wherein the notification comprises a selectable user interface element configured to automatically transmit a corresponding electronic message to each person in the identified subset of people via a corresponding electronic destination of the person in response to selection of the selectable user interface element by the user.  (Fig. 4; [0007] : “Providing, to the at least one service provider, a provider user interface that includes at least one of a first control for transmitting a bulk email based on the alert message to some or all of the clients, and a second control for creating internal tasks related to the alert message for a set of clients and linking the set of clients to the alert message for subsequent tracking.”; [0008]: The method further includes receiving, from the centralized information provider, an alert for a news event, the alert including (i) a textual component describing the news event and (ii) an indication of clients, selected from among the multiple clients, for which the news event was determined to have a metric of relevance in excess of a certain threshold using the respective client attributes. The method also includes determining, at the computing system, identities of the clients indicated in the received alert; providing a listing of the identified clients via a user interface, including providing a control for selecting or unselecting individual clients for distribution of the alert, and distributing the alert via the communication network to one or more clients selected via the user interface.;  [0037]:  In this manner, service providers can review the received alerts and automatically distribute the alerts to clients, for example. [0049] With continued reference to FIG. 2, service providers can invoke the API 124 to identify clients to generate email notifications for individual or multiple clients, in accordance with commands received from the operator UI 106. For example, an operator can edit the text of an alert, and the API 124 additionally can generate a notification template that includes the text and the attributes of clients to which the text can be distributed.;  [0078] Next, FIG. 11 illustrates an example user interface screen 600 which the service provider UI can generate for reviewing event data. For each event, the screen 600 can include an event description, a client profile, a proposed client impact statement and a proposed client letter received from the centralized information provider, etc. The service provider can use the functions accessible via the screen 600 to modify the profiles of clients to which the news alert will be distributed, the text the clients will receive, etc.; [0075] At block 506, a service operator UI is provided as part of a web-based interface, for example. Next, distribution commands are received via the service operator UI at block 508, and the news alert is distributed in accordance with the received distribution commands at block 510.;)

Claims 6-8, 10, 12, 19, 22-24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Lovell/Fulgham, as applied to parent claims 1, 14, and 20 above, in further view of 
Weber et al. US 20040243422 A1 (hereinafter “Weber”).
Claims 6, 19, and 22,
Lovell/ Fulgham teach all the limitations of parent claims 1, 14, and 20 as described above. 
Lovell further teaches: 
for each person in the identified subset of people, generating, by the at least one hardware processor, a corresponding electronic message that corresponds to the notification,…(Lovell: Fig.3, 9; [0075] At block 506, a service operator UI is provided as part of a web-based interface, for example. Next, distribution commands are received via the service operator UI at block 508, and the news alert is distributed in accordance with the received distribution commands at block 510.; [0049] With continued reference to FIG. 2, service providers can invoke the API 124 to identify clients to generate email notifications for individual or multiple clients, in accordance with commands received from the operator UI 106. For example, an operator can edit the text of an alert, and the API 124 additionally can generate a notification template that includes the text and the attributes of clients to which the text can be distributed.; [0044]: The outputs of the client profile engine 104 can include alert details, indicators of target clients, and a notification template for notifying clients.; [0007]: Providing, to the at least one service provider, a provider user interface that includes at least one of a first control for transmitting a bulk email based on the alert message to some or all of the clients, and a second control for creating internal tasks related to the alert message for a set of clients and linking the set of clients to the alert message for subsequent tracking.; [0078]: For each event, the screen 600 can include an event description, a client profile, a proposed client impact statement and a proposed client letter received from the centralized information provider, etc. The service provider can use the functions accessible via the screen 600 to modify the profiles of clients to which the news alert will be distributed, the text the clients will receive, etc.)
for each person in the identified subset of people, transmitting, by the at least one hardware processor, the corresponding electronic message to a corresponding electronic destination associated with the person.  ([0075] At block 506, a service operator UI is provided as part of a web-based interface, for example. Next, distribution commands are received via the service operator UI at block 508, and the news alert is distributed in accordance with the received distribution commands at block 510.; [0049] With continued reference to FIG. 2, service providers can invoke the API 124 to identify clients to generate email notifications for individual or multiple clients, in accordance with commands received from the operator UI 106. For example, an operator can edit the text of an alert, and the API 124 additionally can generate a notification template that includes the text and the attributes of clients to which the text can be distributed.; [0007]: Providing, to the at least one service provider, a provider user interface that includes at least one of a first control for transmitting a bulk email based on the alert message to some or all of the clients; [0037]:  In this manner, service providers can review the received alerts and automatically distribute the alerts to clients, for example.)
Lovell/Fulgham fails to teach: for each person in the identified subset of people, generating, by the at least one hardware processor, a corresponding electronic message that corresponds to the notification, the electronic message comprising a prompting to reply to the electronic message;(bold emphasis added)

Weber however, in analogous art of event management and notification, teaches: for each person in the identified subset of people, generating, by the at least one hardware processor, a corresponding electronic message that corresponds to the notification, the electronic message comprising a prompting to reply to the electronic message;(bold emphasis added) (Abstract: identifying a subset of people in the organization relevant to the event based on the one or more descriptors and sending one or more messages, including a request for response, to the identified subset of people; [0024] One or more messages, including a request for response, can be sent to the identified subset of people at 130. The messages can include information and other forms of provisioning (e.g., systems' access) used to initiate a resolution of the event. The request for response in the messages can be used to manage the event lifecycle by changing the target population based on received responses and/or a lack thereof. The messages can be email messages, instant messages, pager messages, or virtually any other type of electronic notification over a wired or wireless medium. The messages can include event message information retrieved from the received event information, where the event message information specifies the types of responses sought.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Lovell/Fulgham’s system and methods for notifying impacted individuals in response to determined rule changes/events, as described above, to clearly include generating messages to impacted people that include a prompt to reply to the message in view of Weber in order to improve event management [0042], accurately identify relevant users and reduce time to resolution for an event and enable quick responses [0004], [0021] (see MPEP 2143 G).

	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Lovell/Fulgham, as described above, with the event notification and response tracking taught by Weber in the same field of notifying relevant individuals and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lovell (at least: [0049]; [0007]-[0008]; Figs 2, 4, 9) describing sending electronic messages to relevant/impacted individuals in response to an event and linking clients to the messages for subsequent tracking ([0007]: “and a second control for creating internal tasks related to the alert message for a set of clients and linking the set of clients to the alert message for subsequent tracking. “), the results of the combination were predictable, (MPEP 2143 A).
 
Claims 7 and 23,
Lovell/Fulgham/Weber teach all the limitations of parent claims 6 and 22 as described above.
Lovell further teaches: wherein the corresponding electronic destination comprises an e-mail address or a phone number.  ([0049] With continued reference to FIG. 2, service providers can invoke the API 124 to identify clients to generate email notifications for individual or multiple clients, in accordance with commands received from the operator UI 106. For example, an operator can edit the text of an alert, and the API 124 additionally can generate a notification template that includes the text and the attributes of clients to which the text can be distributed.; [0007]: Providing, to the at least one service provider, a provider user interface that includes at least one of a first control for transmitting a bulk email based on the alert message to some or all of the clients)

Claims 8 and 24,
Lovell/Fulgham/Weber teach all the limitations of parent claims 6 and 22 as described above. 
Lovell/Fulgham fail to teach: 
tracking, by the at least one hardware processor, which people in the identified subset of people have replied to the electronic message and which people in the identified subset of people have not replied to the electronic message; and 
causing, by the at least one hardware processor, an indication of which people in the identified subset of people have replied to the electronic message and which people in the identified subset of people have not replied to the electronic message based on the tracking.  
Weber however further teaches: 
tracking, by the at least one hardware processor, which people in the identified subset of people have replied to the electronic message and which people in the identified subset of people have not replied to the electronic message; ([0046]:   A response cycle workflow component 660 can handle responses (or lack thereof) and trigger a reworking of the event population and associated workflow to expand the target population (e.g. taking absentees into account), and subsequent messages can be invoked, while keeping an audit trail of who has responded, declined, etc. As used here, the phrase "expand the target population" means adding people that were not previously included, regardless of whether other people are removed from the population. By iteratively expanding the target population, an ever-increasing population can be notified of the event to rapidly resolve the event, even when the initial target population fails to address the event. The audit trail can be used to track data for reporting purposes.; [0038]: Various metrics of event management, such as who actually responded, and how quickly the event was resolved can be tracked to facilitate learning from past management of critical events.) 
causing, by the at least one hardware processor, an indication of which people in the identified subset of people have replied to the electronic message and which people in the identified subset of people have not replied to the electronic message based on the tracking.  ([0046]:   A response cycle workflow component 660 can handle responses (or lack thereof) and trigger a reworking of the event population and associated workflow to expand the target population (e.g. taking absentees into account), and subsequent messages can be invoked, while keeping an audit trail of who has responded, declined, etc. As used here, the phrase "expand the target population" means adding people that were not previously included, regardless of whether other people are removed from the population. By iteratively expanding the target population, an ever-increasing population can be notified of the event to rapidly resolve the event, even when the initial target population fails to address the event. The audit trail can be used to track data for reporting purposes.; [0038]: Various metrics of event management, such as who actually responded, and how quickly the event was resolved can be tracked to facilitate learning from past management of critical events.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Lovell/Fulgham’s system and methods for notifying impacted individuals in response to determined rule changes/events, as described above, to tracking and indicating people who responded to the messages in view of Weber in order to improve event management [0042], accurately identify relevant users and reduce time to resolution for an event and enable quick responses [0004], [0021] (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Lovell/Fulgham, as described above, with the event notification and response tracking taught by Weber in the same field of notifying relevant individuals and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lovell (at least: [0049]; [0007]-[0008]; Figs 2, 4, 9) describing sending electronic messages to relevant/impacted individuals in response to an event and linking clients to the messages for subsequent tracking ([0007]: “and a second control for creating internal tasks related to the alert message for a set of clients and linking the set of clients to the alert message for subsequent tracking. “), the results of the combination were predictable, (MPEP 2143 A).

Claims 10 and 26,
Lovell/Fulgham teach all the limitations of parent claims 9 and 25 as described above. 
Lovell/Fulgham fails to teach: wherein the electronic message comprises a prompting to reply to the electronic message.  
Weber however, in analogous art of event management and notification, teaches: wherein the electronic message comprises a prompting to reply to the electronic message.  (Abstract: identifying a subset of people in the organization relevant to the event based on the one or more descriptors and sending one or more messages, including a request for response, to the identified subset of people; [0024] One or more messages, including a request for response, can be sent to the identified subset of people at 130. The messages can include information and other forms of provisioning (e.g., systems' access) used to initiate a resolution of the event. The request for response in the messages can be used to manage the event lifecycle by changing the target population based on received responses and/or a lack thereof. The messages can be email messages, instant messages, pager messages, or virtually any other type of electronic notification over a wired or wireless medium. The messages can include event message information retrieved from the received event information, where the event message information specifies the types of responses sought.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Lovell/Fulgham’s system and methods for notifying impacted individuals in response to determined rule changes/events, as described above, to clearly include generating messages to impacted people that include a prompt to reply to the message in view of Weber in order to improve event management [0042], accurately identify relevant users and reduce time to resolution for an event and enable quick responses [0004], [0021] (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Lovell/Fulgham, as described above, with the event notification and response tracking taught by Weber in the same field of notifying relevant individuals and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lovell (at least: [0049]; [0007]-[0008]; Figs 2, 4, 9) describing sending electronic messages to relevant/impacted individuals in response to an event and linking clients to the messages for subsequent tracking ([0007]: “and a second control for creating internal tasks related to the alert message for a set of clients and linking the set of clients to the alert message for subsequent tracking. “), the results of the combination were predictable, (MPEP 2143 A).

Claims 12 and 27,
Lovell/Fulgham teach all the limitations of parent claims 1 and 20 as described above. 
Lovell/Fulgham fails to clearly teach: wherein the message creation element also comprises a body field that is auto-populated with a prompting to reply to the electronic message.  
Although Lovell describes using message templates and editing proposed content ([0029]: In some implementations, a news alert includes suggested text for client notification, and the user interface exposed to the service providers includes controls for reviewing and modifying the suggested text.; [0044]; [0049]:  For example, an operator can edit the text of an alert, and the API 124 additionally can generate a notification template that includes the text and the attributes of clients to which the text can be distributed.; [0078]: For each event, the screen 600 can include an event description, a client profile, a proposed client impact statement and a proposed client letter received from the centralized information provider, etc. The service provider can use the functions accessible via the screen 600 to modify the profiles of clients to which the news alert will be distributed, the text the clients will receive, etc.), Lovell fails to clearly teach populating the message with a prompting to reply
Weber however, in analogous art of event management and notification, teaches: wherein the message creation element also comprises a body field that is auto-populated with a prompting to reply to the electronic message.  ([0041]:  An event body that contains the pertinent information (e.g., suggested actions and provisions) relevant to the event population can be created. Determination of the relevant population for event handling can be based on a set of dynamic parameters, which can be determined by the event category and situational factors. For example, an event-based dynamically generated distribution list for messaging can be created using event-category configured templates. An event classification template can be used to describe the real-world event and produce an event in the system to be managed. ; [0043]: Depending on the nature of the event, content may be pre-configured into an event body. ; [0036]: (2) structure the event and create an event body using event templates and content, (3) broadcast the event to a target population that is a function of the event category and event parameters; Abstract: identifying a subset of people in the organization relevant to the event based on the one or more descriptors and sending one or more messages, including a request for response, to the identified subset of people; [0024] One or more messages, including a request for response, can be sent to the identified subset of people at 130. The messages can include information and other forms of provisioning (e.g., systems' access) used to initiate a resolution of the event. The request for response in the messages can be used to manage the event lifecycle by changing the target population based on received responses and/or a lack thereof. The messages can be email messages, instant messages, pager messages, or virtually any other type of electronic notification over a wired or wireless medium. The messages can include event message information retrieved from the received event information, where the event message information specifies the types of responses sought.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Lovell/Fulgham’s system and methods for notifying impacted individuals in response to determined rule changes/events, as described above, to clearly include generating messages by auto populating the message content with a prompt to reply to the message in view of Weber in order to improve event management [0042], accurately identify relevant users and reduce time to resolution for an event and enable quick responses [0004], [0021] (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Lovell/Fulgham, as described above, with the event notification and response tracking taught by Weber in the same field of notifying relevant individuals and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lovell (at least: [0049]; [0007]-[0008]; Figs 2, 4, 9) describing sending electronic messages to relevant/impacted individuals in response to an event and linking clients to the messages for subsequent tracking ([0007]: “and a second control for creating internal tasks related to the alert message for a set of clients and linking the set of clients to the alert message for subsequent tracking. “) Lovell describing providing message templates for user editing of suggested text and sending of the messages to identified individuals (Fig. 11; [0044]; [0049]:  For example, an operator can edit the text of an alert, and the API 124 additionally can generate a notification template that includes the text and the attributes of clients to which the text can be distributed.; [0078]: For each event, the screen 600 can include an event description, a client profile, a proposed client impact statement and a proposed client letter received from the centralized information provider, etc. The service provider can use the functions accessible via the screen 600 to modify the profiles of clients to which the news alert will be distributed, the text the clients will receive, etc.; Abstract; [0029]: In some implementations, a news alert includes suggested text for client notification, and the user interface exposed to the service providers includes controls for reviewing and modifying the suggested text.) and Fulgham describing auto-populating functionality for generating emails ([0026]: The bcc field of the email message is automatically populated with the groups satisfying the selected search criteria.), the results of the combination were predictable, (MPEP 2143 A).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over:
Lovell/Fulgham, as applied to parent claim 1 above, in further view of
Hemmat US 20070276674 A1 (hereinafter “Hemmat”).
Claim 13,
Lovell/Fulgham teach all the limitations of parent claim 1 as described above. 
Lovell further teaches: 
receiving, by the at least one hardware processor, user input from the computing device of the user; (Fig. 7, 8; [0018] FIG. 6 is a flow diagram of an example method for receiving operator input and modifying event data in view of the received operator input, which can be implemented in the server system illustrated the system of FIG. 1; [0079] Further, as illustrated in FIG. 12, the service provider can view the event criteria detected at the centralized information provider and, if desired, override these criteria. An example widget 650 can be provided as part of the service provider UI and can include a listing of individual event criteria and indications of how many clients have matching client criteria. In this example scenario, the widget 650 indicates that the event the service provider is reviewing in the screen 600 is applicable to companies with accessible income of $200,000 or less, companies who claimed a research and development offset, etc. In some implementations, the service provider can both override some or all of these event criteria and generate feedback for the centralized information provider. The centralized information provider in turn can generate an appropriate alert for an operator if a certain number or percentage of the service providers disagree with a certain event criterion.;  [0070] The Event Criteria tab can include an interactive listing of event criteria which the operator can review and adjust.; [0071])
predicting, by the at least one hardware processor, another impact of the change to the rule on an entity … based on the user input, the user input indicating at least one parameter for the prediction of the impact; 43 ([0072] At block 456, the selections of attributes is received, and the query is executed in accordance with the selected attributes to obtain a set of matching clients at block 458. The obtained set can be used in alert distribution at block 460; [0027] As discussed below, a server system of the centralized information provider can distribute news alerts along with metadata that specifies, in a probabilistic manner, how the alerts should be further distributed. In other words, the server system specifies anonymous clients and/or profiles of clients that are likely to be interested in the particular alert.; [0077] Thus, the service provider can determine how many clients are potentially impacted by the news alert using the received metadata,; [0058] Once both the client attributes and the event attributes are available, metrics of relevance of the news event are generated for various clients at block 210. At discussed above, each metric can reflect the number of client attributes that match event attributes, and some of the attributed can be assigned higher weights.; [0059] At block 212, a set of clients with metrics exceeding a certain threshold value are identified.; [0037]: The interface generator 66 provides an operator UI 70 via which an operator of the server system 12 can adjust event criteria to select or unselect various event attributes, formulate and initiate queries, etc. The interface generator 66 also can provides a web-based API using which the service provider systems 20 can interact with the server system 12. When invoked, the API can generate service provider UI screens 72. In this manner, service providers can review the received alerts and automatically distribute the alerts to clients, for example.; [0079] Further, as illustrated in FIG. 12, the service provider can view the event criteria detected at the centralized information provider and, if desired, override these criteria. An example widget 650 can be provided as part of the service provider UI and can include a listing of individual event criteria and indications of how many clients have matching client criteria)
causing, by the at least one hardware processor, an indication of the predicted impact of the change to the rule to be displayed on the computing device of the user.   (Fig. 3, 7, 10, 11; [0076] For additional clarity, FIG. 10 illustrates an example widget 500 which the service operator UI can provide for reviewing received alerts. The widget 550 includes a listing of events received from the centralized information provider, an indication of how many clients of the service provider have been matched to the event based on their attributes, the date on which the events were announced, etc. The example widget 550 allows the service provider to rank the events based on the number of matched clients.; [0077] Thus, the service provider can determine how many clients are potentially impacted by the news alert using the received metadata, without analyzing the news event locally. Moreover, the metadata allows the service provider UI to automatically prioritize the alert messages based on the number of potentially impacted clients.; [0008]: The method further includes receiving, from the centralized information provider, an alert for a news event, the alert including (i) a textual component describing the news event and (ii) an indication of clients, selected from among the multiple clients, for which the news event was determined to have a metric of relevance in excess of a certain threshold using the respective client attributes. The method also includes determining, at the computing system, identities of the clients indicated in the received alert; providing a listing of the identified clients via a user interface, including providing a control for selecting or unselecting individual clients for distribution of the alert, and distributing the alert via the communication network to one or more clients selected via the user interface.; [0037]:  In this manner, service providers can review the received alerts and automatically distribute the alerts to clients, for example.; [0079] Further, as illustrated in FIG. 12, the service provider can view the event criteria detected at the centralized information provider and, if desired, override these criteria. An example widget 650 can be provided as part of the service provider UI and can include a listing of individual event criteria and indications of how many clients have matching client criteria.)
Lovell/Fulgham fails to clearly teach: 
predicting, by the at least one hardware processor, another impact of the change to the rule on an entity with which the identified subset of people are associated based on the user input, the user input indicating at least one parameter for the prediction of the impact; (bold emphasis added)  43
Hemmat however, in analogous art of identifying impacted users and systems based on proposed business approaches/projects, teaches:
predicting, by the at least one hardware processor, another impact of the change to the rule on an entity with which the identified subset of people are associated based on the user input, the user input indicating at least one parameter for the prediction of the impact; (bold emphasis added) ([0016]: The business domains can comprise infrastructure buildout, customer acquisition, service delivery, revenue management, customer care, and service assurance. The impacted systems within the infrastructure buildout business domain can comprise a network provisioning system, the impacted systems within the customer acquisition business domain can comprise sales and order creation systems, the impacted systems within the service delivery business domain can comprise network facility management systems, the impacted systems within the revenue management business domain can comprise invoice processing systems and message processing systems, the impacted systems within the customer care business domain can comprise customer care operations, and the impacted systems within the service assurance business domain can comprise performance monitoring and troubleshooting systems. ; Abstract: A meeting that includes representatives of IT, network, and operations from each potentially impacted business domain can be held and can result in additions to the concept document identifying at least one proposed approach. An architecture blueprint can be created as a result of the meeting. Impacted systems for each proposed approach can be identified. The entire concept document and the architecture blueprint can be provided to representatives of each impacted system) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Lovell/Fulgham’s system and method(s), as described above, to include predicting the impact on an entity with which the identified subset of people are associated in view of Hemmat in order to address changes in systems in an organized, efficient, and economically scaleable manner (Hemmat: [0006]-[0011]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have modified Lovell/Fulgham’s system and methods to include predicting an impact on an entity with which the identified subset of people are associated in view of Hemmat by combining the respective teachings, as described above, in the same field of determining impacts based on business plans/changes and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lovell describing impacted clients can include individuals, corporations, and other organizations ( [0026]: which in turn distribute information to their clients that can include individuals, corporations, and other organizations.), the results of the combination were predictable (MPEP 2143 A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g.: https://www.techopedia.com/definition/27869/blind-carbon-copy-bcc-email : “Blind carbon copy (BCC) is a functionality available in most email programs through which the sender can distribute an email to one or more individuals beyond the ones to whom the email is addressed… Blind carbon copy is a type of email transmission mechanism that's integrated by default in most email programs”